Citation Nr: 0413674	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1999 RO decision that denied service connection 
for PTSD.  In a May 2003 decision, the Board denied the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2004 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board decision; 
such motion was granted by a February 2004 Court order.  In 
May 2004, the veteran's representative submitted additional 
evidence and argument to the Board.  


REMAND

According to the joint motion and Court order, the Board must 
further address VA compliance with the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  

Given the joint motion and Court order, and in light of the 
additional evidence recently submitted by the representative, 
the Board finds that another effort should be made to verify 
service stressors for PTSD.  See 38 C.F.R. § 3.304(f).  
Updated psychiatric treatment records should also be 
obtained.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claim for service 
connection for PTSD, including notice of 
what portion he is to provide and what 
portion the VA is to provide.   

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems 
since 2000.  The RO should then obtain 
copies of the identified medical records.

3.  The RO should request the veteran to 
provide additional information on his 
claimed service stressors for PTSD.  He 
should be asked to provide more details  
(names, approximate dates, places, unit 
assignments, etc.) about the following 
incidents he has mentioned:  the death of 
"Tex" at the Air Force base at Da Nang 
city in April or May 1971; the attack on 
fire base "Bronco" around July 1971 and 
during which the perimeter was breached; 
the rocket attack on his convoy at "Hai 
Van Path" while on the way to "Quan-
Trie;" circumstances relating to the 
death of "Georgia;" and any other 
service events which he feels constitute 
stressors.

4.  The RO should then attempt to verify 
the veteran's claimed service stressors 
through the U.S. Armed Services Center for 
Unit Records Research (CURR).  CURR should 
be asked to verify the specific stressors 
claimed by the veteran, and CURR should 
also be asked to provide unit histories of 
the veteran's unit during the time when he 
was in Vietnam.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


